internal_revenue_service number release date index number ------------------------------------------------ --------------------------------------------------------------- ----------------- ------------------------------ --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number --------------------- refer reply to cc ita plr-141562-09 date date re request for extension of time to make the election not to deduct the additional re request for extension of time to make the election not to deduct the additional first year depreciation and to make the election to deduct intangible_drilling_and_development_costs over the 60-month period --------------------------------------------------------------------- ------------------------------------------------------------------------- --------------------------------------------------------------- ------- --------------- --------------------- p sec_1 sec_2 a b c date1 -------------------------- date2 ------------------- date3 --------------------- date4 --------------------------- dear --------------- this letter responds to a letter dated date and supplemental correspondence submitted by p on behalf of itself and sec_1 and sec_2 p sec_1 and sec_2 will be collectively referred to as taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the additional first year depreciation under sec_168 of the internal_revenue_code for all classes of qualified_property placed_in_service in the taxable_year ended date1 the a taxable_year and to make the election under sec_59 to deduct intangible_drilling_and_development_costs idc incurred in the a taxable over the month period facts taxpayer represents that the facts are as follows plr-141562-09 p is the common parent of an affiliated_group_of_corporations which includes sec_1 and sec_2 that files consolidated federal_income_tax returns taxpayer is an independent exploration and production company that drills for acquires develops and produces natural_gas and crude_oil primarily in b and c for the taxable_year ended date1 p planned to make the election to deduct a portion of taxpayer’s idc ratably over the month period under sec_59 and to make the election not to deduct the additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service by taxpayer for the taxable_year ended date1 taxpayer used an outside tax preparer to prepare its federal and state_income_tax returns the tax preparer prepared a request for an extension of time to file p’s consolidated federal_income_tax return for the a taxable_year and delivered it to p on date2 to be filed by p by date3 the due_date for the return due to a clerical_error p did not timely file the request for an extension or its consolidated federal_income_tax return for the a taxable_year p filed its consolidated federal_income_tax return for the a taxable_year on date4 on this return p made the election not to deduct the additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service by taxpayer in the a taxable_year and made the election under sec_59 to deduct idc incurred by taxpayer in the a taxable_year over the 60-month period by providing the statement described in sec_1_59-1 of the income_tax regulations rulings requested accordingly p requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service by taxpayer in the taxable_year ended date1 and to make the election under sec_59 to deduct idc incurred by taxpayer in the taxable_year ended date1 over the 60-month period law and analysis sec_59 provides an optional write-off of certain tax_preferences over an applicable_period sec_59 provides that an election may be made under sec_59 with respect to any portion of any qualified_expenditure under sec_59 qualified_expenditure includes among others any amount which but for an election under sec_59 would have been allowable as a deduction for the taxable_year in which paid_or_incurred under sec_263 relating to intangible drilling and development_expenditures sec_1_59-1 provides that an election under sec_59 shall only be made by attaching a statement to the taxpayer’s income_tax return for the taxable_year in plr-141562-09 which the amortization of the qualified_expenditures subject_to the sec_59 election begins the statement must be filed no later than the date prescribed by law for filing the taxpayer’s original income_tax return including any extensions of time for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins sec_168 provides a 50-percent additional first year depreciation deduction for the taxable_year in which qualified_property is placed_in_service by a taxpayer sec_168 provides that a taxpayer may elect not to deduct the percent additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 as meaning in general each class of property described in sec_168 for example 5-year_property sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the a taxable_year provided that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer’s timely filed tax_return indicating the class of property for which the taxpayer is making the election and that for such class the taxpayer is not claiming any additional first year depreciation under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions plr-141562-09 based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly an extension of time is hereby granted for p to make the election not to deduct the additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service by taxpayer in the taxable_year ended date1 and to make the election under sec_59 to deduct idc incurred by taxpayer in the taxable_year ended date over the 60-month period in this regard we will consider both of these elections made by p for itself and sec_1 and sec_2 on p’s consolidated federal_income_tax return for the a taxable_year filed on date4 to be timely made except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described above specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer in the a taxable_year is eligible for the additional first year depreciation deduction further this letter_ruling does not grant an extension of time for filing p’s consolidated federal_income_tax return for the taxable_year ended date1 in accordance with the power_of_attorney we are sending copies of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate industry director lmsb this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
